Citation Nr: 0818739	
Decision Date: 06/06/08    Archive Date: 06/18/08

DOCKET NO.  06-15 627	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office in Los 
Angeles, California


THE ISSUES


1.  Entitlement to service connection for osteoarthritis of 
the left knee, secondary to service-connected bilateral pes 
planus.

2.  Entitlement to an increased rating for bilateral pes 
planus, currently evaluated as 30 percent disabling. 


REPRESENTATION

Appellant represented by:	California Department of 
Veterans Affairs



ATTORNEY FOR THE BOARD

Suzie S. Gaston, Counsel

INTRODUCTION

The veteran had active service from October 1977 to June 
1981.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 2004 rating decision by the 
above Department of Veterans Affairs (VA) Regional Office 
(RO), which denied the veteran's claim of entitlement to 
service connection for osteoarthritis of the left knee, 
claimed as secondary to service-connected bilateral pes 
planus; the RO also denied a claim for an increased rating 
for bilateral pes planus.  The veteran perfected a timely 
appeal as to that decision.  


FINDINGS OF FACT

1.  The competent and probative medical evidence of record 
preponderates against a finding that the veteran's 
osteoarthritis of the left knee is a disorder which is 
proximately due to or the result of his service-connected 
bilateral pes planus, on either a causation or aggravation 
basis.

2.  The veteran's bilateral pes planus is manifested by 
severe pes planus and occasional tenderness to palpation of 
the soles of the feet, and a mildly antalgic gait, without 
indication of swelling on use, characteristic callosities, or 
severe spasm of the tendo Achillis on manipulation, and 
without any type of assistive device or orthopedic shoes.  


CONCLUSIONS OF LAW

1.  Osteoarthritis of the left knee is not due to, the result 
of, or aggravated by the veteran's service-connected 
bilateral pes planus.  38 U.S.C.A. § 1131, 1137 (West 2002); 
38 C.F.R. § 3.310 (2007).

2.  The criteria for an evaluation in excess of 30 percent 
for bilateral pes planus have not been met.  38 U.S.C.A. 
§§ 1155, 5100, 5102, 5103, 5103A, 5107 (West 2002); 38 C.F.R. 
§§ 3.159, 4.1-4.3, 4.7, 4.71a, Diagnostic Code 5276 (2007).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced 
VA's duty to notify and assist claimants in substantiating 
their claims for VA benefits, as codified in pertinent part 
at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2007); 38 
C.F.R. §§ 3.159, 3.326(a) (2007).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper notice from VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the claimant is expected to provide; 
and (4) must ask the claimant to provide any evidence in her 
or his possession that pertains to the claim in accordance 
with 38 C.F.R. § 3.159(b)(1).  This notice must be provided 
prior to an initial unfavorable decision on a claim by the 
RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); 
Pelegrini v. Principi, 18 Vet. App. 112 (2004). 

If complete notice is not provided until after the initial 
adjudication, such a timing error can be cured by subsequent 
legally adequate VCAA notice, followed by readjudication of 
the claim, as in a Statement of the Case (SOC) or 
Supplemental SOC (SSOC).  Moreover, where there is an uncured 
timing defect in the notice, subsequent action by the RO 
which provides the claimant a meaningful opportunity to 
participate in the processing of the claim can prevent any 
such defect from being prejudicial.  Mayfield v. Nicholson, 
499 F.3d 1317, 1323-24 (Fed. Cir. 2007); Prickett v. 
Nicholson, 20 Vet. App. 370, 376 (2006).

For an increased-compensation claim, section 5103(a) 
requires, at a minimum, that the Secretary notify the 
claimant that, to substantiate a claim, the claimant must 
provide, or ask the Secretary to obtain, medical or lay 
evidence demonstrating a worsening or increase in severity of 
the disability and the effect that worsening has on the 
claimant's employment and daily life.  Vazquez-Flores v. 
Peake, 22 Vet. App. 37 (2008).  Further, if the diagnostic 
code under which the claimant is rated contains criteria 
necessary for a higher disability rating that would not be 
satisfied by the claimant demonstrating a noticeable 
worsening or increase in severity of the disability and the 
effect that such worsening has on the claimant's employment 
and daily life (such as a specific measurement or test 
result), the Secretary must provide at least general notice 
of that requirement to the claimant.  

In addition, the claimant must be notified that, should an 
increase in disability be found, a disability rating will be 
determined by applying relevant diagnostic codes, which 
typically provide for a range in severity of a particular 
disability from noncompensable to as much as 100 percent 
(depending on the disability involved), based on the nature 
of the symptoms of the condition for which disability 
compensation is being sought, their severity and duration, 
and their impact upon employment and daily life.  As with 
proper notice for an initial disability rating and consistent 
with the statutory and regulatory history, the notice must 
also provide examples of the types of medical and lay 
evidence that the claimant may submit (or ask the Secretary 
to obtain) which are relevant to establishing entitlement to 
increased compensation-e.g., competent lay statements 
describing symptoms, medical and hospitalization records, 
medical statements, employer statements, job application 
rejections, and any other evidence showing an increase in the 
disability or exceptional circumstances relating to the 
disability.  Vazquez-Flores, at 43-44.  

The U.S. Court of Appeals for the Federal Circuit has held 
that, if a claimant can demonstrate error in VCAA notice, 
such error should be presumed to be prejudicial.  VA then 
bears the burden of rebutting the presumption, by showing 
that the essential fairness of the adjudication has not been 
affected because, for example, actual knowledge by the 
claimant cured the notice defect, a reasonable person would 
have understood what was needed, or the benefits sought 
cannot be granted as a matter of law.  Sanders v. Nicholson, 
487 F.3d 861 (Fed. Cir. 2007); petition for cert. filed (U.S. 
March 21, 2008) (No. 07-1209).

In this case, VA satisfied its duty to notify by means of a 
letter dated in August 2004 from the RO to the veteran which 
was issued prior to the RO decision in December 2004.  That 
letter informed the veteran of what evidence was required to 
substantiate the claims and of his and VA's respective duties 
for obtaining evidence.  The veteran was also asked to submit 
evidence and/or information in his possession to the RO.  

The Board finds that the content of the above-noted letter 
provided to the veteran complied with the requirements of 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) regarding VA's 
duty to notify and assist.  He was provided an opportunity at 
that time to submit additional evidence.  The veteran was 
subsequently afforded a VA compensation examination December 
2004.  In addition, the April 2006 SOC provided the veteran 
with an additional 60 days to submit additional evidence.  
Thus, the Board finds that the purpose behind the notice 
requirement has been satisfied because the veteran has been 
afforded a meaningful opportunity to participate effectively 
in the processing of his claim.  It also appears that all 
obtainable evidence identified by the veteran relative to his 
claim has been obtained and associated with the claims file, 
and that neither he nor his representative has identified any 
other pertinent evidence, not already of record, which would 
need to be obtained for a fair disposition of this appeal.  
It is therefore the Board's conclusion that the veteran has 
been provided with every opportunity to submit evidence and 
argument in support of his claims, and to respond to VA 
notices.  

As noted above, VCAA notification pre-dated adjudication of 
this claim.  See Mayfield v. Nicholson, 19 Vet. App. 103 
(2005).  The Board finds no prejudice to the veteran in 
proceeding with the issuance of a final decision.  See 
Bernard v. Brown, 4 Vet. App. 384, 394 (1993) (where the 
Board addresses a question that has not been addressed by the 
agency of original jurisdiction, the Board must consider 
whether the veteran has been prejudiced thereby).  In 
addition, to whatever extent the decision of the Court in 
Dingess v. Nicholson, 19 Vet. App. 473, 484 (2006), requires 
more extensive notice in claims for compensation, as the 
preponderance of the evidence is against the claims, any 
questions as to the appropriate disability rating or 
effective date to be assigned are rendered moot.  Moreover, 
the RO provided the information required by Dingess in an 
April 2006 letter.

It does appear that the VCAA duty to notify was not fully 
satisfied with respect to the additional requirements for an 
increased-rating claim as recently delineated by the Court in 
Vazquez-Flores, supra.  We find, however, that the notice and 
timing errors did not affect the essential fairness of the 
adjudication because the August 2004 letter, together with 
the substantial development of the veteran's claim before and 
after providing notice, rendered the notice and timing errors 
non-prejudicial.  In this regard, the Board notes that, while 
the August 2004 letter did not specifically conform to the 
requirements provided in Vazquez-Flores, the veteran was 
advised of his opportunities to submit additional evidence 
and was informed that, at a minimum, he needed to submit 
evidence showing his service-connected disability had 
increased in severity.  In addition, as noted above, the SOC 
in April 2006 provided yet another 60 days to submit more 
evidence.  In sum, the Board finds that the post-adjudicatory 
notice and opportunity to develop the case during the 
extensive administrative appellate proceedings which led to 
the RO decision, and our decision herein, did not affect the 
essential fairness of the adjudication and rendered the 
notice and timing error non-prejudicial.  See Vazquez-Flores, 
at 45-46.  

In the aggregate, the veteran and his representative have 
demonstrated actual knowledge of, and have acted upon, the 
information and evidence necessary to substantiate the 
pending claim.  See, e.g., Dalton v. Nicholson, 21 Vet. App. 
23, 30 (2007) (Court was convinced that the appellant and his 
representative had demonstrated actual knowledge of the 
information and evidence necessary to establish the claim) 
and related notification requirements have been fulfilled as 
contemplated under pertinent guidelines.  Any presumption of 
error as to VCAA notice has been rebutted in this case.  See 
Sanders, supra.  

Accordingly, we find that VA has satisfied its duty to assist 
the veteran in apprising him as to the evidence needed, and 
in obtaining evidence pertinent to his claims under the VCAA.  
Therefore, no useful purpose would be served in remanding 
this matter for yet more development.  Such a remand would 
result in unnecessarily imposing additional burdens on VA, 
with no additional benefit flowing to the veteran.  The Court 
of Appeals for Veterans Claims has held that such remands are 
to be avoided.  Sabonis v. Brown, 6 Vet. App. 426, 430 
(1994).  

Given the ample communications regarding the evidence 
necessary to establish the veteran's claims in this appeal, 
and considering that the veteran is represented by a highly 
qualified veterans service organization, we find that any 
notice deficiencies are moot.  See Conway v. Principi, 353 
F.3d 1369, 1374 (2004).  To that extent that there has been 
any presumed prejudicial preadjudicative notice error, if 
any, it did not affect the essential fairness of the 
adjudication now on appeal.  

II.  Factual background

By a rating action in April 2003, the RO granted service 
connection for pes planus, evaluated as 30 percent disabling, 
effective December 2, 1999.  

In a statement in support of claim (VA Form 21-4138), 
received in May 2004, the veteran requested an increased 
rating for his bilateral pes planus, and service connection 
for a left knee disorder, secondary to the service-connected 
bilateral pes planus.  

Submitted in support of the claims were VA progress notes 
dated from October 2002 through August 2004.  These records 
reflect ongoing treatment for osteoarthritis of the left knee 
and bilateral pes planus.  The veteran was admitted to an 
emergency room in July 2003 for elevated blood sugar.  At 
that time, he stated that he gained about 50 pounds over the 
last month due to dietary indiscretion and inactivity.  On 
January 29, 2004, the veteran was seen for diabetic foot 
care.  It was noted that he had pain in callus of the left 
foot.  The examiner noted hyperkaratosis on the medial arch 
area of the left foot.  On May 5, 2004, the veteran was seen 
at a VA orthopedic clinic for the third of three synvisc 
infections in the left knee for osteoarthritis.  The 
assessment was left knee osteoarthritis with several medial 
joint space narrowing.  It was noted that the veteran had 
questions regarding the association between flat feet and 
knee arthritis.  It was discussed that the alignment of the 
feet contributes to the overall alignment of the lower 
extremities; and, given this, pes planus may contribute to 
osteoarthritis.  The examiner further noted that this 
contribution, however, cannot be quantified or separated from 
other risk factors such as weight and past trauma.  On May 
20, 2004, the veteran was seen for diabetic foot care; it was 
noted that he had pain in callus of left foot, but he denied 
any problems with shoes.  

The veteran was afforded a VA examination in December 2004.  
He indicated that he suffered a left femur fracture in 1990 
as a result of a car accident, which required open reduction 
and internal fixation.  He said that he had been told that he 
has advanced osteoarthritis of the left knee requiring knee 
replacement therapy.  The veteran stated that his bilateral 
foot disorder causes pain on prolonged standing; he stated 
that he has functional impairment resulting from his 
bilateral foot disorder.  He did not report any time lost 
from work due to his bilateral foot disorder.  The examiner 
noted that the veteran's gait was mildly antalgic due to pain 
to his left knee; however, he was able to walk around without 
using any assistive devices to ambulate.  

The left knee had a well-healed surgical scar across the 
lateral aspect of the left thigh extending to the lateral 
aspect of the left knee measuring 42 cm.  The scar was 
leveled and nontender, with no disfigurement, ulceration, 
instability or hyper or hypo pigmentation.  There was no 
limitation of motion due to the scar.  Range of motion in the 
left knee was 0 degrees to 140 degrees.  Range of motion of 
the left knee was additionally affected by pain on flexion to 
100 degrees.  Drawer and McMurray tests were within normal 
limits in the left knee.  No locking pain or joint effusion 
was detected; however, the veteran was noted to have some 
crepitus.  No painful motion, edema, disturbed circulation, 
weakness, atrophy, or musculature was detected in the feet or 
toes.  The veteran was noted to have bilateral flatfeet; the 
degree of the flat feet was severe bilaterally.  Palpation of 
the plantar surfaces of the feet revealed moderate tenderness 
bilaterally.  Examination of the Achilles tendon revealed 
good alignment.  No claw foot deformity was noted.  
Dorsiflexion of the toes produced no pain.  Dorsiflexion of 
the ankle joints revealed no limitation.  Palpation of the 
metatarsal head of the toes produced no tenderness.  The 
veteran had no hammertoes.  No Morton metatarsalgia, hallux 
valgus, or hallux rigidus deformity was detected.  The 
examiner noted that the veteran had limited function for 
standing and walking because of the pain to his left knee as 
well as bilateral flat foot deformity.  X-ray study of the 
left knee revealed moderately advanced osteoarthritic changes 
of the tibiofemoral joint, with evidence of an old fracture 
in the distal femoral shaft.  X-ray study of the feet 
revealed calcaneal spurs, with no other significant findings.  

The pertinent diagnoses were left knee osteoarthritis and 
bilateral flat feet.  The VA examiner stated that the 
veteran's left knee condition has resulted from the left 
femur fracture as a complication of the left femur open 
reduction and internal fixation, and it is less likely that 
the left knee condition has resulted from bilateral flat feet 
condition.  The examiner added that the veteran had bilateral 
flat feet with residual plantar tenderness on palpation as 
well as limited gait due to a combination of the left knee 
pain and foot condition.  

On May 17, 2005, the veteran was seen for diabetic foot care; 
it was noted that he had pain in callus of left foot, but he 
denied any problems with shoes.  The examiner noted 
hyperkaratosis on the medial arch area of the left foot.  He 
had no open lesions.  

III.  Legal Analysis - Service connection

Service connection may be granted for disability which is the 
result of disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. §§  1110, 1131; 38 C.F.R. § 3.303(a).

Secondary service connection may also be established for 
disability which is proximately due to or the result of 
service-connected disability.  38 C.F.R. § 3.310(a); see 
Allen v. Brown, 7 Vet. App. 439 (1995) (en banc).  Any 
increase in severity of a non-service-connected disease or 
injury that is proximately due to or the result of a service-
connected disease or injury, and not due to the natural 
progress of the non-service-connected condition, will be 
service connected.  However, VA will not concede that a non-
service-connected disease or injury was aggravated by a 
service-connected disease or injury unless the baseline level 
of severity of the non-service-connected disease or injury is 
established by medical evidence created before the onset of 
aggravation or by the earliest medical evidence created at 
any time between the onset of aggravation and the receipt of 
medical evidence establishing the current level of severity 
of the non-service-connected disease or injury.  The rating 
activity will determine the baseline and current levels of 
severity under the Schedule for Rating Disabilities 
(38 C.F.R. part 4) and determine the extent of aggravation by 
deducting the baseline level of severity, as well as any 
increase in severity due to the natural progress of the 
disease, from the current level.  38 C.F.R. § 3.310(b).  

The Board notes that 38 C.F.R. § 3.310, above, the regulation 
which governs claims for secondary service connection, was 
amended during the pendency of this claim and appeal.  The 
intended effect of this amendment is to conform VA 
regulations to the Allen decision, supra.  71 Fed. Reg. 
52,744 (Sept. 7, 2006) (now codified at 38 C.F.R. § 3.310(b) 
(2007)).  The present case predates the regulatory change.  
Regardless, based upon the facts in this case, neither 
version is more favorable and the regulatory change does not 
affect the outcome herein.

As to secondary service connection, there must be (1) 
evidence of a current disability; (2) evidence of a service- 
connected disease or injury; and (3) evidence establishing a 
nexus between the service-connected disability and the 
claimed disability.  See Wallin v. West, 11 Vet. App. 509, 
512 (1998).  Medical evidence is generally required to 
establish a medical diagnosis or to address questions of 
medical causation; lay assertions of medical status do not 
constitute competent medical evidence for these purposes.  
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  However, 
lay statements may serve to support a claim for service 
connection by supporting the occurrence of lay-observable 
events or the presence of disability or symptoms of 
disability subject to lay observation.  38 U.S.C.A. § 
1153(a); 38 C.F.R. § 3.303(a); Jandreau v. Nicholson, 492 
F.3d 1372 (Fed Cir. 2007); Buchanan v. Nicholson, 451 F.3d 
1331, 1336 (Fed. Cir. 2006) (addressing lay evidence as 
potentially competent to support presence of disability even 
where not corroborated by contemporaneous medical evidence).

The determination as to whether the requirements for service 
connection are met is based on an analysis of all the 
evidence of record and the evaluation of its credibility and 
probative value. 38 U.S.C.A. § 7104(a); Baldwin v. West, 13 
Vet. App. 1 (1999); 38 C.F.R. § 3.303(a).  When there is an 
approximate balance of positive and negative evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 
(1990); 38 C.F.R. § 3.102.  

The veteran maintains that his current left knee disorder 
developed as a result of the lack of arch support in his feet 
over a 20-year period.  He states that the lack of arch in 
his left foot contributed to the wear and tear in his left 
knee.  

After careful review of the evidentiary record, the Board 
finds that the preponderance of the evidence is against a 
finding of service connection for a left knee disorder on a 
secondary basis.  In this regard, the Board notes that the 
claims folder contains little evidence of any association 
between the currently diagnosed osteoarthritis of the left 
knee and the service-connected pes planus.  In a treatment 
note, dated in May 2004, a VA surgical resident stated that 
the alignment of the feet contributes to the overall 
alignment of the lower extremities, and thus pes planus may 
contribute to osteoarthritis.  The examiner further noted, 
however, that such a contribution cannot be quantified or 
separated from other risk factors such as body weight and 
previous trauma.  The doctor's comments, therefore, carry 
little weight in the veteran's favor, because they do not 
specifically relate his osteoarthritis of the left knee to 
the service-connected pes planus, but instead generally 
suggest that the alignment of the feet contributes to the 
overall alignment of the lower extremities.  The Court has 
held that medical opinions, which are speculative, general or 
inconclusive in nature, cannot support a claim.  See Obert v. 
Brown, 5 Vet. App. 30, 33 (1993); Tirpak v. Derwinski, 2 Vet. 
App. 609, 611 (1992).  Accordingly, the Board places little 
weight or probative value on the opinion of the surgical 
resident.  

The Board ascribes greater probative value to the opinion 
rendered in the report of examination in December 2004.  That 
opinion was rendered by a VA examiner who conducted a review 
of the veteran's claims folder, examined the veteran, and 
gave reasons and bases for his conclusions.  After such 
review, the VA examiner stated that the veteran's left knee 
condition had resulted from the residuals of a non-service-
connected left femur fracture as a complication of the left 
femur open reduction and internal fixation, and that it is 
less likely that the left knee condition has resulted from 
his flat feet.  The Board places great weight on this fully 
articulated opinion.   See Bloom v. West, 12 Vet. App. 185, 
187 (1999) (probative value of a physician's statement is 
dependent, in part, upon the extent to which it reflects 
"clinical data or other rationale to support his opinion").  

In summary, the evidence of record does not establish that 
the veteran's service-connected pes planus either caused, 
resulted in, or aggravated the veteran's left knee disorder.  
Thus, the preponderance of the evidence is against 
entitlement to service connection for osteoarthritis of the 
left knee, secondary to bilateral pes planus.  

In light of the foregoing, the Board finds that there is no 
probative evidence of record, other than the veteran's 
contentions, that his current osteoarthritis of the left knee 
is related to the service-connected bilateral pes planus.  
Although the veteran is competent to report his symptoms, he 
is not a medical expert, and thus not competent to express an 
authoritative opinion on the issue of causation.  Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992); see Jandreau, Buchanan, 
supra.  

As there is not an approximate balance of positive and 
negative evidence regarding the merits of the veteran's claim 
that would give rise to a reasonable doubt in favor of the 
veteran, the benefit-of-the-doubt rule is not applicable.  
See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 
49, 54-56 (1990).  

IV.  Legal Analysis - Increased rating

Disability evaluations are determined by comparing a 
veteran's present symptomatology with criteria set forth in 
VA's Schedule for Rating Disabilities, which is based on 
average impairment in earning capacity.  See 38 U.S.C.A. 
§ 1155 (West 2002 & Supp. 2007); 38 C.F.R. Part 4 (2007).  
When a question arises as to which of two ratings apply under 
a particular diagnostic code, the higher evaluation is 
assigned if the disability more closely approximates the 
criteria for the higher rating. Otherwise, the lower rating 
will be assigned.  See 38 C.F.R. § 4.7 (2007).  After careful 
consideration of the evidence, any reasonable doubt remaining 
is resolved in favor of the veteran.  See 38 C.F.R. § 4.3 
(2007). 

In addition, a disability rating may require re-evaluation in 
accordance with changes in a veteran's condition.  It is thus 
essential in determining the level of current impairment that 
the disability is considered in the context of the entire 
recorded history.  See 38 C.F.R. § 4.1.  When entitlement to 
compensation has already been established and an increase in 
the disability rating is at issue, the present level of 
disability is of primary concern.  Francisco v. Brown, 7 Vet. 
App. 55 (1994).  However, staged ratings may be assigned 
where the symptomatology warrants different ratings for 
distinct time periods.  Hart v. Mansfield, 21 Vet. App. 505 
(2007).  

The veteran's statements describing the symptoms of his 
service-connected disorder are competent evidence.  However, 
those statements must be considered with the clinical 
evidence of record and in conjunction with the pertinent 
rating criteria.  

As above, when there is an approximate balance of evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107; 38 C.F.R. §§ 3.102, 4.3; Gilbert v. 
Derwinski, supra.  

The veteran's bilateral foot disability is rated under 38 
C.F.R. § 4.71a, Diagnostic Code (DC) 5276, pursuant to which 
pes planus is evaluated.  The criteria in the VA Schedule for 
Rating Disabilities for rating pes planus provide a 30 
percent rating where the bilateral disability is severe with 
objective evidence of marked deformity (pronation, abduction, 
etc.), pain on manipulation and use accentuated, indication 
of swelling on use, characteristic callosities.  The highest 
rating, 50 percent, may be assigned where the bilateral 
disability is pronounced, with marked pronation, extreme 
tenderness of plantar surfaces of the feet, marked inward 
displacement and severe spasm of the tendo achillis on 
manipulation, not improved with orthopedic shoes or 
appliances.  

Considering the applicable criteria in light of the pertinent 
evidence of record, the Board finds that the veteran's level 
of impairment resulting from his bilateral pes planus is 
appropriately evaluated at 30 percent for severe impairment 
under Diagnostic Code 5276.  

The evidence demonstrates that the veteran's bilateral pes 
planus more closely approximates severe disability, not 
pronounced.  There is evidence of tenderness on palpation of 
the plantar surfaces, but this tenderness has not been 
characterized as extreme.  In fact, during the most recent VA 
examination in December 2004, no limitation of motion was 
noted; dorsiflexion of the ankle joints revealed no 
limitation.  And, there is no evidence of marked inward 
displacement of the tendo Achilles on manipulation.  Rather, 
examination of the Achilles tendon revealed good alignment.  
Additionally, there have been no findings of spasm of the 
tendo-Achilles on manipulation.  The examiner also noted that 
the veteran walked without any walking aid.  Therefore, the 
Board finds that a 50 percent rating for bilateral pes planus 
under DC 5276 is not warranted.  

For these reasons, the Board concludes that the preponderance 
of the evidence in this case that is pertinent to the degree 
of disability manifested by the service-connected bilateral 
pes planus reflects a severe condition with occasional 
tenderness to palpation of the soles of the feet; objective 
evidence of marked deformity, i.e., pronation; without 
indication of swelling on use, characteristic callosities, or 
severe spasm of the tendo Achillis on manipulation, and with 
a normal gait on ambulation without any type of assertive 
device or orthopedic shoes.  Accordingly, the criteria for an 
increased disability rating for service-connected pes planus 
have not been met, and the evidence is not in equipoise.  38 
U.S.C.A. § 1155; 38 C.F.R. § 4.71a, DC 5276.  

The Board has also considered whether the veteran's bilateral 
pes planus warrants an increased rating on the basis of 
functional loss due to pain, weakened movement, excess 
fatigability, or pain on movement.  Such elements are not 
supported by adequate pathology such that would warrant a 
rating higher than that currently assigned.  Therefore, the 
provisions of 38 C.F.R. §§ 4.40 and 4.45 have been 
considered, but they do not provide a basis for an increased 
rating under these circumstances.  Accordingly, the Board 
finds that a preponderance of the evidence is against a 
rating in excess of 30 percent for pes planus, and the claim 
must be denied.  

Finally, the Board has considered whether the veteran is 
entitled to a "staged" rating for his service-connected 
disability, as the Court indicated can be done in this type 
of case.  See Hart, supra.  However, upon reviewing the 
longitudinal record in this case, we find that at no time 
since the filing of the veteran's claim for an increased 
rating in this matter has his disability of the feet been 
more disabling than as currently rated under the present 
decision.  


ORDER

Service connection for osteoarthritis of the left knee, 
claimed as secondary to service-connected bilateral pes 
planus, is denied.  

Entitlement to a rating in excess of 30 percent for bilateral 
pes planus is denied.  



________________________________
ANDREW J. MULLEN
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


